DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 04/12/22 has been acknowledged.
Applicant submitted a replacement sheet with Fig. 6 and amended some paragraphs of the specification to overcome objections to the drawings and specification presented by Non-Final Rejection mailed 01/12/22.
Applicant canceled Claims 8-10 and amended Claims 1 and 7 to overcome rejections of these claims under 35 U.S.C. 112(b) presented by the Non-Final Rejection.

Status of Claims
Claims 3, 5, and 11-14 were earlier withdrawn from consideration as belonging to inventions not chosen for examination. 
Of the remaining claims, Claims 1, 2, 4, and 6-7 were earlier examined on merits.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between different species, as set forth in the Office action mailed on 09/28/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 3 and 5 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claim 11 to 14 are still withdrawn from consideration because they do not have all the limitations of the allowable claim, and they will be cancelled by the Examiner’ Amendment.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 11-14 are cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.
Reason for Allowance
The following is an Examiner Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious such claimed limitations as:  “a third semiconductor layer disposed over the fifth region, the third semiconductor layer extending in the first direction and being opposed to the plurality of second insulating layers”, “a second contact disposed over the sixth region, the second contact being opposed to the plurality of second insulating layers”, and “the first wiring extends in the third direction over the first region and the fourth region”, in combination with other limitations of the claim.
Re Claims 2-7: Claims 2-7 are allowed due to dependency on Claim 1. 

The prior arts of record include: Oike (US 2019/0371813), Toyama (US 2017/0179026), Nojima et al (US 2019/0081053), Lu et al. (US 2019/0067314).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/14/22